ORDER

PER CURIAM.
Daniel R. Boone (“Father”) appeals a judgment of the Circuit Court of Cass County modifying a prior decree of dissolution. Among other things, the judgment granted Kimberly Boone (“Mother”) sole legal and physical custody of their minor child, with visitation by Father. Father contends the trial court improperly applied the law governing custody changes and that Mother presented insufficient evidence to support the court’s custody award.
The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and properly declares and applies the law. A formal written opinion would have no precedential value. However, the parties have been provided with a memorandum which explains our reasoning. The judgment is affirmed. Rule 84.16(b).